In arguing this case to the jury, counsel for appellee said: "Gentlemen, these rich little children have no complaint against Limestone County; by taking this land the county has made them richer." This argument was highly improper, and, notwithstanding the trial court sustained appellants' objection to same, and instructed the jury not to consider said argument, it is of that character which is so poisonous and improper as to be almost immune from eradication. Metropolitan Life Ins. Co. v. Carter, 212 Ala. 212, 102 So. 130; Standridge v. Martin,203 Ala. 486, 84 So. 226; American Ry. Express Co. v. Reid,216 Ala. 479, 113 So. 507; Birmingham Baptist Hospital v. Blackwell, 221 Ala. 225, 128 So. 389, 393, and cases there cited.
The trial court erred in not granting the motion for a new trial on account of this improper argument.
Charges 1 and 2, given at the request of the appellee, were in effect approved upon the former appeal of this case. Pryor v. Limestone County, 222 Ala. 621, 134 So. 17.
The judgment of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.
GARDNER, BOULDIN, and FOSTER, JJ., concur.